Title: To Alexander Hamilton from John Chaloner, [18] December 1783
From: Chaloner, John
To: Hamilton, Alexander


Philada Decr [18] 1783
Dear Sir
I have consulted the president of the Bank respectg the information you required in your Letter of the 11th. Instant. He informs me that you must send a regular Power of attorney reciteing the power left by John Carter, that it must be attested by one of the chief Magistrates of your City authourizing whom you please to receive the dividend & vote for Mr Carter’s Shares. I wrote you some time past on this subject & forwarded your Letters from Mr Carter but as they were sent on to Albany It is propable you have not reced it—for which reason I now trouble you with duplicate.
I am with great Respect   Sir   Your most Obdt Servt
Alexr Hammilton Esqr.
